Citation Nr: 1443781	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-15 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for bilateral knee disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Alabama from January 1973 to January 1986 and from April 1986 to June 2006, with verified active duty from November 1990 to July 1991 and from January 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2011, and a copy of the hearing transcript is of record.

In January 2012, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its January 2012 Remand, the Board instructed the AOJ to obtain outstanding private treatment records identified by the Veteran during the June 2011 Board hearing.  Pursuant to the Remand order, the AOJ requested authorization from the Veteran to obtain private treatment records.  However, in a November 2012 supplemental statement of the case, the AOJ indicated that the Veteran submitted an authorization form without a signature.  Consequently, the AOJ could not obtain the Veteran's identified private treatment records.

In August 2014, the Veteran submitted another authorization form, this time with his signature.  However, the Veteran did not provide the names of any treatment providers.  In order to ensure that the VA fulfills its duty to assist the Veteran, another Remand is necessary to obtain the potentially relevant private treatment records.

The Board also notes that the original authorization form referenced by the AOJ is not associated with the claims file.  On Remand, such authorization form should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit an additional authorization form which identifies all relevant private treatment providers and dates of treatment, and which contains the Veteran's signature.

2.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.	If, and only if, the private treatment records are obtained, send the claims file and any pertinent records on Virtual VA and VBMS to the November 2012 VA examiner (or another qualified examiner if not available) and ask the examiner to provide an addendum opinion discussing whether it is at least as likely as not (a 50 percent or more possibility) that the Veteran's claimed bilateral knee disorder, hypertension, and/or diabetes mellitus was/were caused or aggravated by service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.	Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



